Citation Nr: 0425911	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  04-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record discloses that the veteran's substantive appeal 
was somewhat ambiguous regarding the veteran's desire for a 
hearing.  Following an August 2004 letter from the Board to 
clarify this matter, the veteran responded the next month and 
indicated that he wanted to testify at a hearing before a 
Veterans Law Judge at the RO.  There is no indication in the 
record that such a hearing has been scheduled.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge sitting at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




